Citation Nr: 0323880	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1981, including a period of service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 1999, a 
statement of the case was issued in November 1999, and a 
substantive appeal was received in February 2000.  The 
veteran provided testimony at a Travel Board hearing before 
the undersigned in August 2002.

In November 2002, the Board reopened this previously denied 
claim and sought additional development of the evidence. 


REMAND

In November 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
additional service records were obtained as a result and are 
of record.  However, this regulation was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.    

Additionally, in light of recent decisions from the U.S. 
Court of Appeals for Veterans Claims (Court), the Board notes 
that it is unclear from the record whether the veteran has 
been furnished the necessary notices required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Appropriate action at the RO level is therefore required for 
this reason.

The Board also notes that during the course of the appeal the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD in a 
different case and noted that "[a]lthough the unit records do 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to attacks."  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Court went on 
to note that 38 C.F.R. § 3.304(f) only requires credible 
supporting evidence that the claimed stressor occurred.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should then review the 
expanded record and determine whether the 
evidence supports a finding that the 
veteran participated in combat with the 
enemy.    

3.  If the RO determines that the veteran 
did not participate in combat with the 
enemy, then the RO should review the 
record and undertake any additional 
necessary action to attempt to verify the 
claimed stressors.  The RO should then 
determine whether the evidence verifies 
any of the events alleged by the veteran 
as "stressors," including the veteran's 
exposure to mortar rounds based on the 
January 2000 statement from a veteran who 
reportedly served with the appellant 
during his service in Vietnam.  In making 
this determination, the RO should 
consider the holding of the Court in 
Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002) and Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

4.  If, and only if, the RO determines 
either that the veteran participated in 
combat with the enemy (in which case the 
claimed stressors are considered 
verified) or (if the veteran did not 
engage in combat with the enemy) that a 
claimed stressor has been verified, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination (by a panel of two 
psychiatrists if possible) for the 
purpose of ascertaining whether the 
veteran suffers from PTSD and, if so, 
whether it is related to a verified 
inservice stressor(s).  The RO should 
clearly furnish the details of the 
verified stressor(s) to the examiner(s) 

After reviewing the claims file and 
examining the veteran, the examiner(s) 
should provide explicit responses to the 
following questions:

(a) Does the veteran have PTSD?
(b) If so, is the veteran's PTSD related to 
the verified stressor or stressors during his 
service in Vietnam (as cited by the RO). 
The examiner(s) should provide a 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.  
If a diagnosis of PTSD is appropriate, 
the examiner(s) should comment upon the 
link between the verified stressor and 
current symptoms.  

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




